Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2020

                                     No. 04-20-00146-CV

     The Most Reverend Wm. Michael MULVEY, S.T.L., D.D. Bishop of Corpus Christi
                            (Appellant/Cross-Appellee),
                                    Appellant

                                               v.

                           BAY, LTD. (Appellee/Cross-Appellant),
                                       Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 12-09-51494-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                        ORDER

      Appellant’s reply brief is due on October 8, 2020. Before the due date, Appellant filed an
unopposed motion for a thirty-day extension of time to file the reply brief.
      Appellant’s motion is GRANTED. Appellant’s reply brief is due on November 9, 2020.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court